Citation Nr: 1300782	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-35 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neurological disorder of the bilateral upper extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1980 and had subsequent, unverified service in the Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office in Winston-Salem, North Carolina.  The Veteran subsequently perfected an appeal and the Claim was transferred to the Board for appellate proceedings.  

Because of the complex procedural history of the Veteran's claim, the Board concludes that a brief recitation of pertinent facts is necessary.  

In August 1981, the Veteran filed claims to establish service connection for several disorders, to include "[n]umbness in the right hand" and residuals of a left shoulder injury  In a December 1981 rating decision, the RO established service connection for a left shoulder disability and denied the Veteran's claim to establish service connection for right hand numbness.  Although the Veteran was notified of this decision and his appellate rights in January 1982, he did not perfect an appeal.  Accordingly, the December 1981 rating decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2012).  

In October 2007, the Veteran filed a claim for an increased evaluation for his service-connected left shoulder disability as well as a claim to "reopen" his claim pertaining to a "condition of [his] arms."  In the February 2008 rating decision, the RO denied the Veteran's claims.  In January 2009, the Veteran expressed disagreement with the RO's denial of his service connection claim only.  He was provided a Statement of the Case (SOC) in July 2009 which continued to deny his service connection claim, and in September 2009, he perfected an appeal to the Board with the submission of a timely substantive appeal (VA Form 9).  During the pendency of the Veteran's service connection claim, neither the prior denial of his claim to establish service connection for right hand numbness nor consideration of whether new and material evidence sufficient to reopen the previously denied claim was discussed.  

Because the Veteran had submitted additional evidence in support of his claim for an increased evaluation for his service-connected left shoulder disability, the RO readjudicated the matter in a November 2009 rating decision, denying the claim.  

In December 2010, the Veteran submitted a statement indicating his desire to file a claim to establish service connection for "a right wrist condition" as well as a claim to reopen his previously denied claim to establish service connection for a "bilateral elbow condition."  A hand-written note on this submission, presumably from an RO employee, reflects that the Veteran's assertions concerning his previously-denied bilateral elbow condition should be "disregard[ed]," as the issue was already on appeal.  In an August 2011 rating decision, the RO denied the Veteran's claim to establish service connection for a right wrist disorder.  In March 2012, the Veteran requested reconsideration of his claim to establish service connection for a right wrist disorder.  In support of this request, he submitted statements from himself, his wife and a friend, G.M.H., recounting his in-service duties as a part of the "refueling team" which resulted in bilateral carpal tunnel syndrome and bilateral "tennis elbow."  See statements from the Veteran, his wife and G.M.H., dated in July 2011 and August 2011.  In an August 2012 rating decision, the RO denied the Veteran's claim to establish service connection for a right wrist disorder, noting that new and material evidence sufficient to reopen the previously denied claim had not been submitted; however, the Board notes that the August 2012 rating decision did not include an analysis or any discussion concerning why the submission of new and material evidence was necessary.  

In October 2012, the Veteran testified before the undersigned at a Board hearing conducted via videoconferencing equipment.  The hearing transcript reflects that, in support of his claim to establish service connection for a bilateral arm disorder, the asserted that he underwent right wrist surgery while in the Naval Reserves and has since been diagnosed with bilateral carpal tunnel syndrome.  See the October 2012 hearing transcript at pages 3, 4 and 9.  A transcript of the October 2012 hearing is associated with the claims file.  Thereafter, the claim was transferred to the Board.  

Characterization of the issue on appeal

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  

The evidence of record includes diagnoses of several disorders which affect various parts of the Veteran's bilateral upper extremities, to include cervical radiculopathy, diabetic sensory neuropathy, compression neuropathy, carpal tunnel syndrome and elbow tendonitis.  See VA treatment records dated in April 2001, October 2006 and December 2007.  In light of the Court's holding in Clemons and the medical evidence of record reflecting various diagnoses of neurological disorders affecting different parts of each of the Veteran's bilateral upper extremities, the Board has expanded the issue on appeal to include all neurological disorders affecting the Veteran's bilateral upper extremities.  Since the Board is remanding this claim for further development and adjudication, no harm or prejudice to the Veteran has resulted.  Bernard v. Brown, 4 Vet. App. 384.

Further, in the present case, although the Veteran's present claim to establish service connection for a bilateral arm disorder would appear to include all disorders of both shoulders, elbows, wrists and hands, service connection for a left shoulder disorder has already been established by the RO and the Veteran has filed a separate claim to establish service connection for a right wrist disorder.  Further complicating matters, the RO has denied all of the Veteran's claims pertaining to his upper extremities in separate rating actions which fail to address the scope of each claim.  Also, since the Veteran's claim to establish service connection for numbness of the right hand was denied in the final December 1981 rating decision, new and material evidence must be submitted before the claim may be considered on the merits.  As such, while the Veteran's current claim to establish service connection for a bilateral arm disorder includes consideration of both shoulders, elbows, wrists and hands, the RO's piecemeal adjudication of the Veteran's claims has resulted in a claim on appeal which has been segmented into several different claims, some of which have different procedural and evidentiary standing before the Board (service connection on the merits and whether new and material evidence has been submitted sufficient to reopen a previously denied claim.)  

Because the Veteran's claim has been expanded to include all neurologic disorders affecting the upper extremities, as explained above, and because the Veteran's claim to established service connection for right hand numbness has been denied by the RO in a final rating decision, the Board concludes that the Veteran's claim must be reviewed under the provisions of 38 U.S.C.A. §§ 5108, pertaining to the submission of new and material evidence.  

As further discussed below, the Board has determined that new and material evidence sufficient to reopen the previously denied claim has been submitted.  Thus, the Board's conclusion that the provisions of 38 U.S.C.A. §§ 5108 are for application in the present claim has not resulted in prejudice to the Veteran.  See Bernard, supra.  

The issue of entitlement to service connection for a neurological disorder of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for right hand numbness in a December 1981 rating decision.  Although the Veteran was provided notice of his appellate and procedural rights, he did not perfect an appeal to the Board.  

2.  Some of the evidence received since the December 1981 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1981 rating decision, which denied the Veteran's claim to establish service connection for right hand numbness is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2012).  

2.  The evidence received subsequent to the December 1981 rating decision is new and material, and the claim to establish service connection for right hand numbness is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed below, the Board is reopening the Veteran's previously denied claim to establish service connection for right hand numbness and is recharacterizing and remanding the matter of whether service connection is warranted for further development.  Therefore, regardless of whether the requirements of Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), have been met with regard to that issue, no harm or prejudice to the Veteran has resulted.  Thus, any defect in providing notice and assistance to the Veteran concerning those claims was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

In passing, the Board notes that, since the RO's last adjudication of the Veteran's claim in the July 2009 SOC, pertinent evidence has been associated with the record, to include VA treatment records and treatment records from the Veteran's service in the Naval Reserves.  There is no adjudicative action by the RO reflecting that this evidence was reviewed by the RO in the first instance, and neither the Veteran nor his representative waived original jurisdiction.  However, since the Board is reopening the Veteran's claim and remanding such for further development and adjudication, the Board review of this evidence in the first instance does not result in prejudice to the Veteran.  Bernard, supra.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The most recent final denial of the Veteran's claim to establish service connection for right hand numbness is the December 1981 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights in January 1982, but did not appeal the decision.  Therefore, the December 1981 rating decision is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2012).  

The evidence on file at the time of the previous final denial in December 1981 consisted of the Veteran's service treatment records for his period of active duty in the Navy, the report of an October 1981 VA examination and statements from the Veteran.  

The December 1981 rating decision reflects that the Veteran's claim to establish service connection for right hand numbness was denied because the evidence of record failed to reflect a current diagnosis manifested by numbness of the right hand.  

Accordingly, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claims and raising a reasonable possibility of substantiating the claims), the evidence would have to tend to show that the Veteran has been diagnosed with a disorder which manifests in numbness of the right hand.  

The evidence associated with the claims file subsequent to the December 1981 rating decision includes VA outpatient treatment records and statements from the Veteran, to include his testimony at the October 2012 hearing, as well as statement from his wife and a friend, G.H.M.  Pertinently, the VA outpatient treatment records reflect diagnoses of cervical radiculopathy, diabetic sensory neuropathy, compression neuropathy, carpal tunnel syndrome and elbow tendonitis.  See VA treatment records dated in April 2001, October 2006 and December 2007.  Further, the statements from the Veteran and his wife reflect that these diagnosed disorders result in numbness of the Veteran's bilateral upper extremities, to include his right hand.  

As noted above, the matter of whether new and material evidence had been submitted sufficient to reopen the previously denied claim was not considered by the RO at any point during the pendency of the current appeal.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

First, the Board finds that "new" evidence has been submitted.  Pertinently, the April 2001, October 2006 and December 2007 VA treatment records reflecting varying diagnoses of neurologic disorder of the Veteran's upper extremities were not extant at the time of the December 1981 rating decision.  The Board also finds that this evidence is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that this evidence is related to unsubstantiated elements, i.e., whether the Veteran has been diagnosed with a disorder manifested by numbness of the right hand.  Furthermore, when this evidence is viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  See Shade, id.  Therefore, new and material evidence having been submitted, the Veteran's petition to reopen the his previously denied claim to establish service connection for numbness of the right hand is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for numbness of the right hand is reopened, and to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required concerning the Veteran's claim.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

As noted in the Introduction, in addition to his active duty service in the Navy from September 1976 to March 1980, he has additional service in the Naval Reserves.  However, the dates and nature of this service is unknown.  

"The term 'active military, naval, or air service' includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. §3.6(d)(1),(2).  ACDUTRA includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3). 

The Board notes that the dates and nature of the Veteran's service in the Naval Reserve are unclear.  In particular, the record does not document his periods of ACDUTRA and/or INACDUTRA.  Therefore, the RO/AMC should make an attempt to verify the nature and dates of the Veteran's service in the Naval Reserves.  

To that end, the Board notes that the Veteran's complete personnel records pertaining to his service in the Naval Reserves are not associated with the claims file.  Partial records submitted by the Veteran reflect that he underwent right carpal tunnel release surgery in November 1993, and it appears that he may have been in the Naval Reserves at that time.  Thus, the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete service personnel records pertaining to his service in the Naval Reserves.  

Further, although the Veteran has been afforded several VA examinations to determine the severity and manifestations of his service-connected left shoulder disability, he has not been afforded a VA examination to determine the nature and etiology of any neurological disorder of his bilateral upper extremities.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  The Court has held that the criteria set forth in McLendon constitute a low threshold.  McLendon, supra. 

In the present case, several disorders which manifest in neurological impairment of the upper extremities have been diagnosed.  Moreover, it appears that the Veteran underwent carpal tunnel release surgery while he was in the Naval Reserves, and statements from the Veteran and his service friend reflects that, during his period of active duty, he performed tasks as part of the refueling team which may have resulted in neurological impairment of his upper extremities.  As such, the Board concludes that a VA examination is necessary to determine whether the Veteran has a neurological disorder of the upper extremities which is the result of any period of the Veteran's service.  See McLendon, supra. 

Finally, as this claim is being remanded, the Board finds that the RO/AMC should contact the Veteran and request that he identify any VA and/or private treatment records which may be outstanding.  Any treatment records identified by the Veteran should be obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must request that the Veteran identify any outstanding VA and non-VA treatment records which are not currently associated with the claims file.  After the Veteran submits a completed, appropriate release, the RO/AMC must attempt to any private treatment records identified by him.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's Reserve unit, and any other appropriate location, to request the complete service personnel records of the Veteran. 

The RO/AMC should also request verification of the dates the Veteran served in Naval Reserves to include the dates for each period of active duty for training and inactive duty training that he attended as well as all periods of active duty service.  The RO/AMC should prepare a summary of such dates. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken. 

All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 

3.  THEREAFTER, the RO/AMC must afford the Veteran an appropriate VA examination to determine the nature and etiology of any identified disorder(s) manifested by neurological impairment of the upper extremities.  All necessary testing, to include nerve conduction studies and an electromyogram of the Veteran's upper extremities must be completed.  The Veteran's complete VA claims file must be made available to the examiner in connection with the examination, and the examination report must reflect that the claims file has been reviewed by the examiner.  After all necessary testing is completed as well as a physical and mental examination of the Veteran and a complete review of the VA claims file AND the Veteran's Virtual VA file, the examiner must address the following:  

a.  Identify all neurological disorders which affect either of the Veteran's upper extremities.  

b.  For EACH disorder identified in part (a), provide a date of onset of the disease and/or date of the initial injury.  

c.  For EACH disorder identified in part (a), provide an opinion concerning whether such is the result of any period of the Veteran's service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


